Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims and Prosecution
2.	Claims 1-3, 6-11, 14-16, 18, and 23-27 are pending in this application with claims 24 and 26 withdrawn. Claims 1-3, 6-11, 14-16, 18, 23, 25, and 27 are examined herein.

Response to Arguments/Affidavit
3.	Applicant's arguments filed 07/25/22 have been fully considered but they are not persuasive.

Allegations of Unexpected Results
4.	The examiner has once again reviewed applicant’s “encouragement” to review certain portions of the specification. This portion of the disclosure is directed to Monte Carlo Simulation, i.e., predictive modeling of the performance of the disclosed invention. Monte Carlo Simulation techniques predict likely outcomes based on information on the system being modeled.1 The particular Monte Carlo code used in the present disclosure for performance analysis “can be used for neutron, photon, electron, or coupled neutron/photon/electron transport” and takes into account all [neutronic] reactions given in a particular cross-section evaluation.”2 In other words, the portion of the disclosure that Applicant alleges disclose unexpected results, are merely predictions of the probability of the Mo-98 neutron capture reaction producing Mo-99 based on the neutronic parameters of the invention. 
5.	Applicant’s reply characterizes (with added emphasis) this portion of the specification as using “the best available predictive models.” Applicant states “those of skill in the art rely on these models for their predictive ability.” Applicant encourages the examiner “to accept what those of skill in the art readily accept, namely, reliance on predictive models as a proxy for actual experimental results.” The examiner disputes this last statement. Skilled artisans do not necessarily “readily accept” simulation predictive modeling “as a proxy for actual experimental results.” In fact, many scientific publications directed to studying neutron capture reactions compare “actual experimental results” with the outcomes of predictive modeling.345 The examiner is quite familiar with this concept, having previously authored a publication comparing “actual experimental results” to the predictions obtained from Monte Carlo simulation.6 Accordingly, the portion of the specification that Applicant alleges demonstrates unexpected results merely describes expected results.
6.	Regarding Applicant’s plans to introduce a Declaration into the record, Applicant is reminded that to demonstrate nonobviousness the Declaration “should establish ‘that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance’” (MPEP 716.02(b)). Additionally, evidence of unexpected results should be supported by “actual proof,” i.e., experimental results (MPEP 716.01(c)(I)). Finally, “’appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness’” (MPEP 716.02(b)(II)).
7.	Even if the predictive modeling described in the specification was confirmed by objective evidence, these results would be predicted. Rubbia discloses “a graph showing the energy spectrum of captures in 98Mo leading to 99Mo” ([0070]; Fig. 2). This shows that neutron capture in 98Mo is most likely to occur at neutron energies of 300-1000 eV. Additional studies show that neutron capture in 98Mo also has a high probability in the 0.01-1 eV range.78  Therefore, one can conclude that low energy neutrons are required to achieve neutron capture in 98Mo to obtain 99Mo. Rubbia further discloses that the neutron source employed in the embodiment of Fig. 7a produces neutrons of energy of around 20 MeV (see Table 4). In other words, the neutron source produces neutrons that are orders of magnitude more energetic than the neutrons required to cause the desired neutron capture reaction in 98Mo. To shift the energy spectrum of the neutrons produced by the neutron source, Rubbia employs buffer layer 3 (see [0151-3]) between the neutron source and the 98Mo in the embodiment of Fig. 7a. Rubbia states “[a]t the exit of the Buffer Layer, the energy spectrum in the capture resonance region of the samples has become largely independent of the nature and initial spectrum of the source.” In other words, the energy spectrum of the neutrons interacting with the 98Mo is determined by the characteristics of the buffer layer 3, not by the characteristics of the neutron source. Therefore, as the match between the energy spectrum of the neutrons provided by the moderator and the neutron energy spectrum of the desired reaction becomes closer, the neutron capture reaction will be more efficient.  Rubbia also discloses “the choice of the diffusing medium depends on the most appropriate energy at which neutron captures must occur” ([0010]). Accordingly, Rubbia suggests that changing the modifying medium will provide predictable effects.
8.	The purported “unexpected results” described by Applicant show an increase in yield of 99Mo when the moderator is changed from D2O at 300K to (Configuration 1) and D2O at 3K (Configuration 3). However, this change is predictable. Rubbia establishes that the efficiency of the 98Mo to 99Mo neutron capture reaction is dependent on the neutron energy spectrum produced by the moderator (buffer layer 3). Additionally, it is predicted that lowering the moderator temperature will shift neutron distribution to lower energies that correspond to the neutron energies likely to result in neutron capture in Mo-98.9101112 Therefore, one would expect that lowering the moderator temperature will increase the probability of the 98Mo neutron capture reaction because such a change would produce more neutrons having an energy that matches that necessary for the reaction. “’Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof’” (MPEP 716.02(c)(II)).
9.	Finally, "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support" (MPEP 716.02(d)). The examiner notes that the alleged unexpected results were obtained by a particular device configuration (see Table 3), utilizing D2O at 3K. The presently presented claims are extremely broad and none recite this particular moderator and temperature. In fact, claims 23 and 25 require that the moderating nuclei comprise carbon, and none of the exemplary configurations use a carbon-containing moderator. If Applicant were to present a claim that positively recited the layered structure of Configuration 3, including the material and temperature of the moderator, the identity of the neutron source, and the identity of the reactant, a discussion of unexpected results would not be necessary because such a claim would differentiate from the prior art. 
10.	Thus, the examiner concludes that the evidence of unexpected results is insufficient to demonstrate nonobviousness. This conclusion is based on: 1) there is no actual proof (i.e., experimental evidence) of greater than expected performance; 2) the purported unexpected results are predicted by the prior art; and 3) the purported unexpected results are not commensurate in scope with the claimed invention. 

Rejection Under 35 U.S.C. 103
11.	Before addressing Applicant’s specific arguments regarding the examiner’s proposed combination under 35 U.S.C. 103, it is necessary to compare the present invention to the prior art (See Appendix B). The present invention employs a neutron source, a moderator, and a reactant. Neutrons produced in the neutron source are reduced in energy by the moderator. The reduced energy neutrons are then captured in the reactant—Mo-98. This reaction produces Mo-99. The primary reference Rubbia also employs a neutron source, a moderator, and Mo-98 reactant to produce Mo-99. The examiner has specifically applied the embodiment of Rubbia disclosed at Fig. 7a, which employs the intermediate energy neutron source described at [0130]. What this embodiment of Rubbia lacks is a thermal control system for its moderator. Piefer teaches a system in which neutrons produced by a neutron source are reduced in energy by a moderator that is cooled by a thermal control system for the purpose of controlling the moderator’s effect in moderating the nuclear reaction ([0057]). The moderated neutrons are then utilized for transmutation of a reactant. Piefer does not teach cooling its moderator to cryogenic temperature. Williams is applied to teach the predictable advantage of employing a cryogenic moderator, increasing low energy neutron flux. Applicant’s arguments repeatedly mischaracterize and misconstrue the references. For this reason, the arguments are unpersuasive. 

Rubbia
12.	Applicant argues that “Rubbia discloses the presence of the water coolant has negligible effects of the neutronics of the device.” The portion of Rubbia on which Applicant relies is directed to water cooling of the neutron producing target (Applicant cites [0125] of Rubbia, but appears to be referring to [0134] instead.) Rubbia states (with added emphasis) “Cooling of the face of the target opposite to the beam can be performed in a variety of ways. Assuming water circulation (it has been verified that the presence of water coolant has negligible effects on the neutronics of the device), the required water mass flow…” This portion of the reference is not relevant to the proposed combination under 35 U.S.C. 103, which uses Piefer to teach cooling of a moderator. The claims—and therefore the proposed rejection—do not address cooling of a neutron producing target in any fashion. This argument has been previously addressed (see office action dated 02/23/23 at para. 6). 
13.	Applicant’s next argument regarding Rubbia has also been previously addressed (see office action dated 02/23/23 at para. 6). Specifically, Applicant argues that Rubbia discloses a spallation target temperature of 400C. The portion of Rubbia on which Applicant relies is directed to the embodiment of Fig. 7b, which uses the high energy neutron target discussed at [0139]. Accordingly, this argument is not persuasive because it is not directed to the proposed rejection under 35 U.S.C. 103. Moreover, the disclosure of molten lead as a coolant is directed to a wholly different embodiment of Rubbia (see [0217]). Applicant continues to misconstrue Rubbia by arguing that the reference requires a liquid spallation target. Again, this is directed to the Fig. 7b embodiment of Rubbia. The examiner does not rely on this embodiment in the proposed combination. Accordingly, Applicants argument that Rubbia teaches away from the proposed combination is unpersuasive. There is no portion of Rubbia that prohibits the combination of Piefer’s/Williams’ moderator temperature control system with the embodiment of Fig. 7a. 

Disadvantage of Cryogenic Cooling
14.	Applicant then describes known disadvantages of cryogenic cooling. These arguments are similarly unpersuasive. Rubbia simply does not preclude the use of a cryogenic moderator in the embodiment of Fig. 7a. Additionally, the fact that Piefer does not use a cryogenic cooling system is not sufficient to establish that it cannot be modified in that manner. Williams clearly establishes the predictable advantage of a cryogenic moderator—it shifts the energy spectrum of neutrons produced by a neutron source to lower energies. Accordingly, the proposed combination is motivated by the references themselves.

Piefer
15.	Applicant’s argument that “Piefer does not teach, disclose, or suggest cooling any portion of the apparatus to the extremely low temperatures present in portions of the claimed apparatus” is unpersuasive because Williams is applied to teach this aspect of the claimed invention. There is no portion of Piefer that prevents such a modification. In fact, Piefer suggests such a modification because it establishes that the temperature of the moderator is a result-effective variable. Piefer explicitly discloses the ability to independently control the temperature of the moderator ([0056]) and explicitly recognizes that the temperature of the moderator is a result-effective variable ([0057]), stating “thereby controlling the temperature of the neutron moderator and its effect in moderating the nuclear reaction.” 

Williams
16.	Applicant argues that Williams “has nothing to do with neutron capture or with cooling a portion of an apparatus where the moderator nuclei come into contact with a neutron source.” This argument is not persuasive because Rubbia and Williams are applied to teach this limitation. Williams is applied in the proposed combination solely to teach cooling a moderator to a temperature of less than 30K. Applicant is reminded that Rubbia employs a neutron source, a moderator, and a reactant that undergoes neutron capture when exposed to the neutrons produced by the neutron source and moderated by the moderator. Piefer teaches a moderator coolant system and Williams teaches cooling a moderator to cryogenic temperatures. 
17.	Additionally, the portion of William which Applicant cites is directed to subcritical pressure (“At a subcritical pressure of 8 bar, the maximum vessel wall temperature…”. This portion states “[t]hese results were among factors that motivated the decision to move to a supercritical operational mode.” In the proposed combination, the examiner applies the citation (with added emphasis) “normal operation where 1 L/s of supercritical hydrogen enters the moderator vessel at 18K and leaves at approximately 22 K.” This applies to the 5th entry in Table 1, which shows a maximum vessel wall temperature of 28.7K at such supercritical operation. In the proposed combination, the region is the buffer region 3 of Rubbia, which contains the moderator. Employing the cryogenic moderator of Williams in the system of Rubbia meets the claim limitation because the moderator itself is cooled to 18-22K. The claim does not recite any vessel walls. 

18.	In conclusion, Applicant’s arguments regarding the proposed combination under 35 U.S.C. 103 are not persuasive because they mischaracterize the references and only consider the references individually, not the proposed combination as a whole. 
19.	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant’s arguments with respect the moderator temperature of Piefer and Williams’ lack of discussion of using its cryogenic moderator for neutron capture are unpersuasive for this reason.
20.	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The proposed combination clearly demonstrates that the motivation for combining the references is found in the references themselves. Rubbia establishes suggests choosing moderator characteristics based on the appropriate energy for neutron capture. Piefer teaches that it is desirable to control the moderator temperature “thereby controlling [the moderator’s[ effect in moderating the nuclear reaction. Williams teaches that a cryogenic moderator provides neutrons with an energy spectrum matching the energy required for neutron capture in Rubbia. 

Claim Rejections - 35 USC § 103
21.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
22.	For applicant’s benefit, the portions of the reference(s) relied upon in the below rejections have been cited to aid in the review of the rejections. While every attempt has been made to be thorough and consistent within the rejection, it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
23.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

24.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
25.	Claims 1-3, 6-11, 14-16, 18, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Rubbia, US Publication 2005/0082469 in view of Piefer et al., US Publication 2013/0142296 and Williams, et al., “Cold source moderator vessel development for the High Flux Isotope Reactor: Thermal-hydraulic studies.”
26.	Regarding claim 1, Rubbia discloses an apparatus (see Fig. 7a) for producing reaction-product nuclei from reactant nuclei (see [0001-4]), the apparatus comprising: a plurality of reactant nuclei (4 [0155]) and a plurality of buffering nuclei (3 [0151]); and a neutron source (1; [0150] and [0130-0135]), in proximity to the reactant nuclei sufficient to produce reaction-product nuclei by neutron capture (see Fig. 7a and [0114-7]) ; wherein the reactant nuclei comprise molybdenum-98 ([0182]); wherein the mass of molybdenum-98 is less than approximately 1000 kg ([0182]). Rubbia further suggests that the buffering layer should be a moderator, such as graphite ([0115] and [0010], [0008]) to achieve the predictable result of tuning the neutron energy to that which is appropriate for neutron capture. Accordingly, Rubbia suggests an apparatus wherein the mass of moderating nuclei is at least 1 kg (Table 6; Volume of cylinder 3 multiplied by the density of graphite =355 kg).
27.	Further regarding claim 1, Rubbia fails to explicitly disclose a coolant system, although one is almost certainly present due to the ubiquity of such components in nuclear reactors (all nuclear reactions produce heat, which must be captured to ensure proper operation of the nuclear reactor system). Piefer teaches a similar device having a neutron source (16), moderator (46) and reactant nuclei (50; see Fig. 2) wherein the apparatus further comprises a thermal control system maintaining at least two different regions of the apparatus at a cooled temperature and wherein at least one region of the two different regions comprises at least one of a portion of the reactant nuclei and a portion of the moderating nuclei (coolant jackets 44/48 for the moderator 46 [0043] and coolant jacket 56 for the reactant 50 [0047]). One of ordinary skill in the art at the time of the invention would have found it obvious to apply the coolant system of Piefer to the reactor of Rubbia for the predictable purpose of controlling the temperature within the reactor ([0057]). 
28.	Finally regarding claim 1, Piefer does not disclose a cryogenic moderator cooling system. Williams teaches a radioisotope production reactor having a neutron source surrounded by a cryogenic moderator, cooled by a thermal control system to a temperature below 30 degrees Kelvin (see Fig. 2 and II. Cold Source Conceptual Design: “normal operation where 1 L/s of supercritical hydrogen enters the moderator vessel at 18K and leaves at approximately 22 K”). One of ordinary skill in the art at the time of the invention would have found it obvious to modify the cooling system of Piefer in the reactor of Rubbia for the predictable purpose of providing an increased neutron flux at 4-12 Å (see Introduction, para. 4). Accordingly, the modification of Piefer’s thermal control system with the cryogenic moderator as taught by Williams provides a thermal control system maintaining at least two different regions of the apparatus at different temperatures; and wherein at least one region of the two different regions comprises at least one of a portion of the reactant nuclei and a portion of the moderating nuclei, and wherein at least one region comprising moderating nuclei is cooled by the thermal control system to a temperature below 30 degrees Kelvin.
29.	Regarding claims 2 and 3, the combination of the thermal control system of Piefer/Williams with the element transmutation system of Rubbia renders the parent claim obvious. Rubbia further discloses an apparatus wherein the mass of molybdenum-98 is less than approximately 100 and 25 kg ([0182]).
30.	Regarding claim 6, the combination of the thermal control system of Piefer/Williams with the element transmutation system of Rubbia renders the parent claim obvious. Williams further teaches a thermal control system using a cryogenic fluid (II. Cold Source Conceptual Design: “normal operation where 1 L.s of supercritical hydrogen enters the moderator vessel at 18K and leaves at approximately 22 K”). One of ordinary skill in the art at the time of the invention would have found it obvious to apply the coolant system of Piefer/Williams to the reactor of Rubbia for the reasons stated above.
31.	Regarding claim 7, the combination of the thermal control system of Piefer/Williams with the element transmutation system of Rubbia renders the parent claim obvious. Rubbia further discloses an apparatus further comprising at least one neutron reflector comprising moderating nuclei (6/7 [0159], [0162]) at least partially surrounding the pluralities of reactant nuclei and moderating nuclei. 
 wherein the reflector thickness is greater than approximately 20 centimeters and less than approximately 15 meters (Table 6; thickness is 90-35=45 cm). 
32.	Regarding claim 8, the combination of the thermal control system of Piefer/Williams with the element transmutation system of Rubbia renders the parent claim obvious. Rubbia further discloses an apparatus further comprising both an outer reflector (6/7; [0159], [0162]) and an inner reflector (3, [0010], [0008], the moderator in the buffering region functions as both moderator and reflector) that reflect neutrons towards regions containing higher densities of reactant nuclei (see Fig. 7a, activation region 4). 
33.	Regarding claim 9, the combination of the thermal control system of Piefer/Williams with the element transmutation system of Rubbia renders the parent claim obvious. Rubbia further discloses an apparatus wherein the pluralities are arranged in one or more approximately parallel layers distinct from another layer on the basis of elemental composition, concentration of chemical species, and density (see Fig. 7a; the moderator 3 and reactant 4 are distinct layers, having different elemental composition and therefore also concentration of chemical species and density).
34.	Regarding claim 10, the combination of the thermal control system of Piefer/Williams with the element transmutation system of Rubbia renders the parent claim obvious. Rubbia further discloses an apparatus wherein the neutron source is a target (1) configured to emit neutrons when impacted by accelerated particles ([0150]); wherein the target is comprised of beryllium ([0130], [0134], Fig. 8) wherein the accelerated particles enter the system via an access channel (2) configured to accept greater than 50 percent of the accelerated particles that impinge upon the access channel ([0150] the beam channel 2 is configured as a vacuum tube configured to transport all of the accelerator beam 8 to the target).
35.	Regarding claim 23, the combination of the thermal control system of Piefer/Williams with the element transmutation system of Rubbia renders the parent claim obvious. Rubbia further suggests an apparatus wherein the moderating nuclei comprise nuclei of carbon ([0010] “graphite”). 
36.	Regarding claim 11, Rubbia discloses an apparatus (see Fig. 7a) for producing a decay product from a reactant using a neutron source (see [0001-4]), the apparatus comprising: a plurality of reactant nuclei (4 [0155]) and a plurality of buffering nuclei (3 [0151]); and a neutron source (1 [0150] and [0130-0135]); wherein the reactant nuclei comprise molybdenum-98 ([0182]); wherein the mass of molybdenum-98 is less than approximately 100 kg ([0182]). Rubbia further suggests that the buffering layer should be a moderator, such as graphite ([0115] and [0010], [0008]) to achieve the predictable result of tuning the neutron energy to that which is appropriate for neutron capture. Accordingly, Rubbia suggests an apparatus wherein the mass of moderating nuclei is at least 1 kg (Table 6; Volume of cylinder 3 multiplied by the density of graphite =355 kg).
37.	Further regarding claim 11, Rubbia fails to explicitly disclose a coolant system, although one is almost certainly present due to the ubiquity of such components in nuclear reactors (all nuclear reactions produce heat, which must be captured to ensure proper operation of the nuclear reactor system). Piefer teaches a similar device having a neutron source (16), moderator (46) and reactant nuclei (50; see Fig. 2) wherein the apparatus further comprises a thermal control system maintaining at least two different regions of the apparatus at a cooled temperature and wherein at least one region of the two different regions comprises at least one of a portion of the reactant nuclei and a portion of the moderating nuclei (coolant jackets 44/48 for the moderator 46 [0043] and coolant jacket 56 for the reactant 50 [0047]). One of ordinary skill in the art at the time of the invention would have found it obvious to apply the coolant system of Piefer to the reactor of Rubbia for the predictable purpose of controlling the temperature within the reactor ([0057]). 
38.	Finally regarding claim 11, Piefer does not disclose a cryogenic moderator cooling system. Williams teaches a radioisotope production reactor having a neutron source surrounded by a cryogenic moderator, cooled by a thermal control system to a temperature below 30 degrees Kelvin (see Fig. 2 and II. Cold Source Conceptual Design: “normal operation where 1 L/s of supercritical hydrogen enters the moderator vessel at 18K and leaves at approximately 22 K”). One of ordinary skill in the art at the time of the invention would have found it obvious to modify the cooling system of Piefer in the reactor of Rubbia for the predictable purpose of providing an increased neutron flux at 4-12 Å (see Introduction, para. 4). Accordingly, the modification of Piefer’s thermal control system with the cryogenic moderator as taught by Williams provides a thermal control system maintaining at least two different regions of the apparatus at different temperatures; and wherein at least one region of the two different regions comprises at least one of a portion of the reactant nuclei and a portion of the moderating nuclei, and wherein at least one region comprising moderating nuclei is cooled by the thermal control system to a temperature below 30 degrees Kelvin.
39.	Claim 14 is analogous to claim 10. Claim 15 is analogous to claim 7. Claim 16 is analogous to claim 8. Claim 18 is analogous to claim 6. Claim 25 is analogous to claim 23. These claims are therefore rejected as explained above.
40.	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Rubbia, US Publication 2005/0082469 in view of Piefer et al., US Publication 2013/0142296 and Williams, et al., “Cold source moderator vessel development for the High Flux Isotope Reactor: Thermal-hydraulic studies” in Further view of Saunders, et al., “Demonstration of a solid deuterium source of ultra-cold neutrons.”
41.	Regarding claim 27, the combination of the thermal control system of Piefer/Williams with the element transmutation system of Rubbia renders the parent claim obvious. Williams does not disclose a moderator cooled to a temperature at or below 3 degrees Kelvin. Saunders teaches a cryogenic moderator cooled to below 5 degrees Kelvin (p. 57 “the SD2 temperature was below 5 K.”). Accordingly, a skilled artisan would have found the somewhat narrower range of below 3 K, which is encompassed by the range of the prior art to be obvious. MPEP 2144.05(I). One of ordinary skill in the art at the time of the invention would have found it obvious to apply the temperature teaching of Saunders to the system of Rubbia as modified by Piefer/Williams for the predictable purpose of increasing neutron density (see, for example, p. 59: “allow more than an order of magnitude gain in UCN density over existing UCN sources”).

Conclusion
42.	All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
43.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 44.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882. The examiner can normally be reached Monday - Thursday, 7:00 - 5:00 pm ET.
45.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
46.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
47.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M DAVIS/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://en.wikipedia.org/wiki/Monte_Carlo_method
        2 https://mcnp.lanl.gov/
        3 Jandel, M., et al. "Neutron capture cross section of Am 241." Physical Review C 78.3 (2008): 034609. See Abstract.
        4 Enger, Shirin A., et al. "Monte Carlo calculations of thermal neutron capture in gadolinium: A comparison of GEANT4 and MCNP with measurements." Medical physics 33.2 (2006): 337-341.
        5 Kahler, A. C., et al. "ENDF/B-VII. 1 neutron cross section data testing with critical assembly benchmarks and reactor experiments." Nuclear Data Sheets 112.12 (2011): 2997-3036.
        6 Voshell, Sharon M., and Michel R. Gagné. "Rigidified dendritic structures for imprinting chiral information." Organometallics 24.26 (2005): 6338-6350.
        7 See Appendix A. 
        8 Uddin, Md Shuza, et al. "Measurement of cross section of the 98Mo (n, γ) 99Mo reaction using monochromatic thermal neutrons." Radiochimica Acta 103.2 (2015): 85-90. Attached as Appendix. 
        9 https://ftp.ncnr.nist.gov/summerschool/ss05/NeutronProduction.pdf. Attached as Appendix; see at least p. 6. 
        10 Bauer, Guenter S. Pulsed neutron source cold moderators---concepts, design and engineering. No. IWCMPNS-1997; CONF-9709132-. Paul Scherrer Inst., Villigen (Switzerland), 1997. Attached as Appendix; see Figure 4. 
        11 Prask, H. J., et al. "The NIST cold neutron research facility." Journal of research of the National Institute of Standards and Technology 98.1 (1993): 1. Attached as Appendix; see at least Fig. 2.
        12 Bauer, Guenter S. Pulsed neutron source cold moderators---concepts, design and engineering. No. IWCMPNS-1997; CONF-9709132-. Paul Scherrer Inst., Villigen (Switzerland), 1997. Attached as Appendix; see Fig. 9.